1    ALIN D. CINTEAN (SBN 240160)
     Certified Criminal Law Specialist
2
     State Bar of California, Board of Legal Specialization
3
     555 Capitol Mall Ste. 755
4    Sacramento, CA 95814
     Phone (916)441-3500
5
     Alin@CinteanLaw.com
6
     Attorney for Defendant
7    TIMOTHY DONALD FIALDINI
8                                 UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11

12                                                        CASE NO.: 2:16-CR-00202-MCE
      UNITED STATES OF AMERICA
13
            PLAINTIFF                                     STIPULATION AND ORDER
14                                                        CONTINUING DISPOSITIONAL
15                                                        HEARING AND EXCLUDING TIME

16    TIMOTHY DONALD FIALDINI
17                    DEFENDANT
18

19

20

21                                         I.      STIPULATION
22      Defendant Timothy D. Fialdini by and through his counsel of record and plaintiff United
23   States of America, by and through its counsel of record, hereby stipulate that the previously-

24   scheduled Dispositional Hearing, currently set for December 4th, 2019, be vacated and that the
     matter be set for Dispositional Hearing on January 16th, 2020 at 10:00 a.m.
25

26

27
                                                      1
28   STIPULATION TO CONTINUE
     DISPOSITIONAL HEARING, ORDER
1           This continuance is requested because of defense counsel’s availability due to
2    involvement in a jury trial.
3

4           IT IS FURTHER STIPULATED that the ends of justice served by the granting of such a
     continuance outweigh the best interests of the public and the defendant to have a hearing within a
5
     reasonable time. IT IS SO STIPULATED.
6

7

8
            Dated: 12/2/2019
9

10
                                                                 /s/ Alin D. Cintean
                                                                 Alin D. Cintean
11                                                               Attorney for Timothy D. Fialdini
12

13
                                                                 /s/ Tanya Syed
14                                                               Tanya Syed
                                                                 Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27
                                                     2
28   STIPULATION TO CONTINUE
     DISPOSITIONAL HEARING, ORDER
1
                                                   ORDER
2
            The Stipulation of the parties is hereby accepted and the requested continuance is
3
     GRANTED. This matter shall be dropped from this court’s December 4th, 2019 criminal
4
     calendar and re-calendared for Dispositional Hearing on January 16, 2020 at 10:00AM. Based
5
     on the representations of the parties the court finds that the ends of justice served by granting this
6    continuance outweigh the interests of the public and the defendant.
7           IT IS SO ORDERED.
8    Dated: December 11, 2019
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                       3
28   STIPULATION TO CONTINUE
     DISPOSITIONAL HEARING, ORDER
